TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00725-CV



                           George Green and Garlan Green, Appellants

                                                  v.

       Port of Call Homeowners Association, Randolph Harig, Nancy Carothers, and
         Philip Jacobs, John Ross Buchholtz, and Richard Pat McElroy, Appellees


     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
          NO. 18314, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               In this cause, appellants George and Garlan Green filed a notice of appeal seeking to

challenge an interlocutory order signed by the district court on October 21, 2014. As the basis for

our jurisdiction, the Greens invoked Tex. Civ. Prac. & Rem. Code § 51.014(a)(4), which permits

interlocutory appeals from temporary injunctions. On January 30, 2015, after the Greens filed their

opening brief in their appeal, the district court vacated its October 21, 2014 order and signed a new

“Discovery Order” in its stead. Shortly thereafter, appellees filed a motion urging us to dismiss this

cause as moot. In response, the Greens have insisted that the new discovery order is substantively

identical to the October order, or nearly so, and that the combined effect of the district court’s

January 30 rulings was to improperly impair our jurisdiction to decide the pending appeal. See

Tex. R. App. P. 29.5(b).
               We agree with appellees that we lack jurisdiction under Section 51.014(a)(4) to

review the district court’s October order. To that extent, we grant appellees’ motion and dismiss the

Greens’ appeal of that order. However, the Greens are correct in observing that the content of the

district court’s January 30 discovery order overlaps that of the October order. As a consequence,

some of the arguments the Greens raise in their opening brief, as well as additional arguments they

have raised in opposition to appellees’ dismissal motion, implicate not only the October order, but

the substance of the relief awarded in the January 30 discovery order. These include complaints by

the Greens that the district court erred or abused its discretion in restricting the Greens from

requesting documents and information from appellees. We have jurisdiction to entertain such

complaints via a petition for writ of mandamus, and we will, in light of their substance, restyle this

cause as an original proceeding — In re George Green and Garlan Green — and treat the Greens’

filings as seeking mandamus relief from the January 30 discovery order. To this extent, we overrule

appellees’ motion to dismiss.

               Furthermore, we request that appellees file, no later than April 20, 2015, a response

addressing the Greens’ entitlement to mandamus relief from the January 30 discovery order,

including addressing the Greens’ arguments predicated on claimed rights of access to appellees’

records that derive from statutes, bylaws, or other legal authorities external to the civil discovery

rules. See Tex. R. App. P. 52.8(b)(1).1 Both sides may supplement the record as warranted.

               It is ordered on April 3, 2015.




       1
          This order supersedes our March 2, 2015 order setting a conditional deadline for appellees
to file their appellate brief.

                                                  2
Before Justices Puryear, Pemberton, and Bourland




                                             3